DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 4/22/21. The claims 1-7 are pending. The claims 1 and 4 are amended. 
Response to Arguments
Applicant’s amendment filed 4/22/21 with respect to claim 4 has overcome the rejection under 35 U.S.C. 101. 
Applicant’s arguments, filed 4/22/21 with respect to the rejections of claims 1 and 3-7 under 102(a)(1) have been fully considered and the amendment overcomes the previous rejection. The previous prior art rejections have been withdrawn as Bonyuet et al does not teach a fabric covering as claimed. However, upon further consideration, a new grounds of rejection has been made in view of Levi (US2012/0123529).
Claim Objections
Claim 5 is objected to because of the following informalities: 
“the downstream end” should be changed to “the downstream portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi (US2012/0123529).
Regarding claim 1, Levi discloses an apparatus, for use at a native valve of a heart of a subject, the apparatus comprising a prosthetic valve (10) that comprises: 
a frame (12), shaped to define a tubular valve body (see Fig. 4), having a downstream portion (portion including frame portion 30, see Fig. 4; see annotated Fig. 3), and shaped to define a continuous lumen through the valve body and the downstream portion (Paragraph [0055], see Figs. 4 & 5; defines “upstream” as “inflow end” at the angled struts 22 and “downstream” as “outflow end” at the angled struts 32)
at least one valve member (leaflets 40 are considered a valve member as they open in response to blood flowing through it, Paragraph [0082]), disposed within the lumen (see Fig. 2), and configured to facilitate unidirectional flow of blood of the subject from an upstream end of the valve body to the downstream portion (valve is intended to block flow of blood below the lower edge of the leaflets, Paragraph [0064]; where leaflets 40 articulate at inner edges 143 in response to blood flowing through the valve, Paragraph [0082]); and  
a fabric covering (inner skirt 16 and outer skirt 18; the skirts are made of fabric see Paragraphs [0068], [0084], claim 1; where the skirts 16, 18 are sutured together at lower edge 160, Paragraph [0084], see Fig. 42), lining an inner surface (inner skirt 16 is attached to the inside of frame 12, Paragraph [0020], see Fig. 3) of the frame, and extending around a downstream end of the frame to be disposed over an outer surface of the downstream portion (outer skirt 18 attaches to the outside of frame 12, Paragraph [0016], see Fig. 3).  Note: Figures 1-3 show an embodiment of the prosthetic heart valve of Levi, wherein Figures 4-10 show an exemplary frame of the heart valve of Figure 1 and Figure 42 also shows the heart valve of Figure 1 Paragraphs [0025-0026, 0036].

    PNG
    media_image1.png
    280
    450
    media_image1.png
    Greyscale

Regarding claim 3, Levi discloses the at least one valve member is coupled to the downstream portion (valve 40 has commissures 122 secured to frame portions 30, Paragraph [0080]; frame portions 30 are the “downstream portion”).  
Regarding claim 4, Levi discloses at least part of the fabric covering of the downstream portion is configured to be placed in contact with at least one papillary muscle of the heart (Paragraphs [0003], [0051], the device is intended to be placed in a variety of valves, including any of the native heart valves; when placed within an atrial-ventricular valve, the skirt of the device would be capable of contacting the ventricular papillary muscles as the skirt is disposed on an outer surface of the device).
Regarding claim 5, Levi discloses the apparatus according to claim 1, wherein the downstream portion comprises one or more protrusions (angled struts 32 that extend to an apex, see Fig. 5), each protrusion extending away from the downstream end of the valve body (the posts extend from the distalmost end of the frame, away from the downstream end, see annotated Fig. 3 from the rejection of claim 1).  
Regarding claim 6, Levi discloses the apparatus according to claim 5, wherein the valve body has a longitudinal axis therethrough, and comprises a circumferential lateral wall that defines a curved plane that circumscribes the longitudinal axis, and wherein the protrusions lie on the plane (circumferential lateral wall is defined as the wall defined at the end of valve body including the angled struts 32, see annotated Fig. 5; the lateral wall defines a curved plane that circumscribes the longitudinal axis as shown in Fig. 4; where the struts forming the frame are disclosed as cylindrical as the strut measurements are presented with defining the diameter, Paragraph [0062]).  

    PNG
    media_image2.png
    282
    895
    media_image2.png
    Greyscale

Regarding claim 7, Levi discloses the apparatus according to claim 6, wherein each protrusion has a transverse cross-sectional shape of an arc, and wherein the arc of each protrusion lies on the curved plane defined by the valve body (the struts forming the frame are disclosed as cylindrical, see Fig. 2, as the strut measurements are presented with defining the diameter, Paragraph [0062]; since the struts are cylindrical, the protrusions/angled struts 32, would have arc shaped cross sections when the transverse plane is taken at the locations of the curved plane defined by the angled struts 32 along the wall of the valve body, see annotated Fig. 5 and Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levi (US2012/0123529) in view of Olson (US2012/0310328)
Regarding claim 2, Levi discloses the invention substantially as claimed above; yet, is silent regarding a prosthetic valve support that comprises an annular upstream support portion, the prosthetic valve support being configured to be delivered to the native valve independently of the prosthetic valve and being shaped to define an opening that is configured to receive the prosthetic valve, the prosthetic valve support being configured to facilitate securing of the prosthetic valve at the native valve by the frame being expanding within the opening such that the frame applies a radially-expansive force against the upstream support portion. 
However, Olson teaches a prosthetic valve support (10) that comprises an annular upstream support portion, the prosthetic valve support being configured to be delivered to the native valve independently of the prosthetic valve (Figures 7-13; Paragraph [0073]), and being shaped to define an opening that is configured to receive the prosthetic valve (Paragraph [0058]; the support is in any shape that defines and interior that allows a heart valve to be inserted), the prosthetic valve support being configured to facilitate securing of the prosthetic valve at the native valve by the frame being expanded within the opening such that the frame applies a radially-expansive force against the upstream support portion (Figure 12, Paragraphs [0083], [0084]; the frame, 250, is expanded within the native valve and the engagement of the support stent along the exterior of the frame of the prosthetic heart valve secures the prosthetic).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the heart valve device of Levi include a separate support frame, as taught by Olson as positioning the support stent and then the prosthetic valve separately would allow for accurate positioning and securement of the device within the native value. Correct placement will increase the efficacy of the device by reducing leaks around the valve and also prevent the device from migrating (the placement with a separate support frame will ensure the stent has sufficient radial strength to hold the valve, Paragraph [0082]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             
	




/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771